Citation Nr: 0118866	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  96-34 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a disability evaluation in excess of 60 
percent for service-connected residuals of a cervical spine 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1980 to July 
1984.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to an evaluation in excess of 20 percent for service-
connected cervical spine disability.  A notice of 
disagreement was received in August 1995, a statement of the 
case was issued in March 1996, and a substantive appeal was 
received in August 1996.  In September 1997, the Board 
remanded the case to the RO for additional development. 

By rating decision in February 1998, the RO increased the 
disability evaluation to 30 percent, effective March 23, 1995 
(the date of the veteran's increased rating claim).  By 
rating decision in March 1998, the RO increased the rating to 
40 percent, also effective from March 23, 1995.  By rating 
decision in December 1999, the RO increased the rating to 60 
percent, effective from August 26, 1999.  However, despite 
these increases in the disability rating, the RO and the 
Board are required to consider entitlement to all available 
ratings for the disability in question since there has been 
no clearly expressed intent on the veteran's part to limit 
the appeal to entitlement to a specified disability rating.  
AB v. Brown, 6 Vet.App. 35, 39 (1993).  Moreover, as the most 
recent increase to 60 percent was only made effective from 
August 26, 1999, the Board must also consider whether the 
increase was warranted prior to that date.  

In a September 2000 VA Form 9, the veteran requested a 
hearing before a Member of the Board.  However, in written 
statements dated in March and April 2001, the veteran 
withdrew his request for a hearing before a Member of the 
Board and requested that his case be forwarded to the Board 
as soon as possible.  Thus, this matter has been returned to 
the Board for appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  From March 23, 1995, the veteran's service-connected 
residuals of a cervical spine injury have been manifested by 
consistent complaints of constant pain, numbness, and 
weakness in the upper extremities, as well as objective 
findings of restricted range of motion; with consideration of 
additional functional loss due to pain weakness and fatigue, 
the disability picture since March 23, 1995, more nearly 
approximates pronounced intervertebral disc syndrome by 
analogy.


CONCLUSION OF LAW

The criteria for entitlement to a 60 percent evaluation (but 
no higher) for service-connected residuals of a cervical 
spine injury from March 23, 1995, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 4.3, 4.7, 4.71a, Diagnostic Code 5293 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes 
numerous VA examination reports as well as VA outpatient 
treatment records and private treatment records.  
Significantly, no additional pertinent evidence has been 
identified by the veteran as relevant to this appeal.  The 
Board therefore finds that the record as it stands is 
adequate to allow for an equitable review of the veteran's 
appeal.

Furthermore, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to an increased evaluation 
for residuals of a cervical spine injury.  The discussions in 
the rating decisions and statements of the case have informed 
the veteran and his representative of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The Board therefore finds that the notice 
requirements of the new law have been met.  

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.  


Factual Background

A review of the record reflects that entitlement to service 
connection for residuals of a cervical spine injury with 
spondylosis was granted in a September 1990 rating decision 
and a 10 percent rating was assigned.  In an August 1991 
decision, the Board determined that an evaluation in excess 
of 10 percent was not warranted.  In a July 1992 rating 
decision, the RO determined that a 20 percent evaluation was 
warranted for residuals of a cervical spine injury, effective 
from March 6, 1991.  

In January 1993, the veteran sought entitlement to an 
increased evaluation for his service-connected residuals of a 
cervical spine injury.  In a June 1993 letter, the RO 
informed the veteran that previously requested evidence 
necessary to support his claim had not been received.  He was 
informed that if the evidence was not received within one 
year of the date of the RO's prior request, benefits could 
not be paid based upon the current claim.  

The next communication from the veteran was received on March 
23, 1995.  At that time, the veteran requested entitlement to 
an increased evaluation of his service-connected cervical 
spine disability.  A VA treatment record dated in June 1995 
reflects the veteran complained of worsening cervical spine 
pain with numbness down the right arm when he turned his head 
to the right.  He also reported numbness in his left arm when 
he turned his head to the left.  Radiological examination 
revealed no evidence of recent bony injury to the cervical 
spine.  

Upon VA examination dated in July 1995, the examiner noted 
the veteran walked without difficulty and was able to take 
his shirt and undershirt off without any problems.  Physical 
examination revealed that compression of the neck did not 
cause any pain.  There was no gross atrophy of the muscles 
around the cervical or shoulder region.  The examiner noted 
no tenderness at the base of the neck.  The neck flexed to 20 
degrees, extended to 10 degrees, and rotated bilaterally to 
20 degrees.  The examiner noted that x-rays of the cervical 
spine were entirely normal.  A diagnosis of cervical strain 
with complaint of numbness in the arms when turning the head 
was noted.  The examiner recommended that the veteran 
continue to use moist heat on his neck and possibly some 
cervical traction.  

VA treatment records dated from 1991 to 1995 were received by 
the RO in September 1995.  Records dated in 1991 note upper 
extremity peripheral neuropathy symptoms of questionable 
etiology.  A March 1991 magnetic resonance imaging (MRI) 
report reflects an impression of mild congenital spinal 
stenosis without evidence of disc bulge or herniation and a 
normal appearing spinal cord.  A June 1995 orthopedic 
consultation reflects complaints of tenderness over the 
spinous process at the base of the neck and bilateral arm 
numbness with neck extension.  Point tenderness was noted 
over the C-7 spinous process.  Active range of motion of the 
neck was noted as very restricted.  Motor strength was noted 
as equal in all groups of the upper extremities.  An 
assessment of myofascial pain with tenderness but no 
degenerative or neurological problems was noted.  A VA 
treatment record dated in December 1995 reflects flexion to 
10 degrees, extension to 5 degrees, side bending to 5 
degrees, and rotation to 10 degrees.  Strength was noted as 
grossly 4+/5 bilaterally.  Reflexes were noted as equal and 
reactive bilaterally.  Moist heat and electrical stimulation 
were applied to the cervical spine.  Exercises for the 
cervical spine were also demonstrated.  

A private medical statement dated in August 1995 reflects the 
veteran complained of continuous neck pain with bilateral 
paresthesia in both upper extremities.  The statement 
reflects that examination showed "marked decreased range of 
motion" with side bending, rotation, flexion, and extension 
of the cervical spine.  Tenderness on palpation of the 
pericervical area was also noted.  Reflexes were noted as 
equal and of good quality bilaterally.  The physician opined 
that the veteran had cervical myofascitis with bilateral 
upper extremity radiculopathy.  He felt the veteran would 
require extensive physical therapy consisting of exercises as 
well as heat and massage.  He also recommended a repeat MRI.  

Private hospital records dated in May 1996 reflect the 
veteran was seen for complaints of continued and worsening 
neck pain.  Physical examination revealed neck range of 
motion passively in extension with the veteran lying down was 
normal.  Flexion was also normal, but lateral flexion could 
not be tolerated past five degrees and the veteran had a 
numbing sensation in the upper extremities.  The veteran 
denied any difficulty with motor function.  Posture of the 
cervical spine was one of slight hyperextension, apparently 
at C-7.  The physician noted no lymphadenopathy in the neck.  
Muscle strength was noted as excellent throughout in both 
upper and lower extremities.  Examination of the lumbar spine 
was noted as normal.  Sensory was intact completely except 
over the palmer aspect of the hands where the veteran had 
decreased pinprick throughout all of the palmer aspect of the 
hand from the fourth to the fifth digit.  There was some 
tenderness over the upper trapezius muscles, but overall it 
appeared to be unremarkable.  Gait was noted as completely 
within normal limits.  A radiology report of the cervical 
spine reflects an impression of no evidence of abnormal 
subluxation with flexion or extension.  The physician opined 
the veteran's symptoms were most likely myofascial, although 
additional evaluation was needed.  He opined that there was 
no clear evidence of neurologic compromise or evidence of 
spinal cord compromise at this point.  He also noted that the 
veteran's complaints of paresthesia in the hands did not 
appear to be secondary to peripheral neuropathy or any 
evidence of an inflammatory disease.

Upon VA examination dated in October 1997, the veteran 
complained of continuous neck pain, numbness, and burning 
down the left arm.  He also reported loss of range of motion 
in the neck and numbness in his left arm when he tilted his 
head to the left.  He reported difficulty turning his head, 
looking around, and so forth.  Objectively, the examiner 
noted the veteran demonstrated some atrophy in the left 
forearm.  The left forearm measured 31.5 centimeters at the 
widest circumference and the right forearm measured 33.5 
centimeters, giving him fair significant atrophy of the left 
forearm.  Grip strength was noted as 82 pounds on the right 
hand and 25 pounds on the left in the second slot of the 
Jaymar device.  The examiner noted that in comparing grip 
strength in the first, second, and third slots of the Jaymar 
device, the veteran's pattern fell in a bell shaped curve 
indicating that he was legitimate in his gripping of the 
device and the measured grip strength was real.  The examiner 
noted no postural abnormalities, no fixed deformity, and soft 
musculature of the back without spasm.  Range of motion 
testing revealed forward flexion to 20 degrees, backward 
extension to 10 degrees, left lateral flexion to 10 degrees, 
right lateral flexion to 15 degrees, left rotation to 10 
degrees, and right rotation to 20 degrees.  The examiner 
noted the veteran experienced tingling, pain, and a burning 
sensation down the left arm when he tilted his head to the 
left.  The veteran's biceps and brachial radialis reflexes 
were 2+ on both sides.  He had diminished pinprick sensation 
in the tips of the left middle and index fingers.  The 
examiner found it significant that the veteran's ankle and 
knee reflexes were quite hyperactive and the left ankle 
reflexes were 3+.  It was noted that x-ray examination of the 
cervical spine revealed some mild degenerative changes 
characterized by anterior lipping of the C5-6 level and some 
neural foraminal encroachment with an osteophyte at the C6-7 
level on the left.  The examiner opined that there was 
evidence of cervical spine stenosis.  He further opined that 
he believed the veteran had a pinched nerve root at the C6-7 
level on the left side and that based on his increased ankle 
reflexes he could have cervical spinal stenosis.  

The examiner noted that the symptoms of left arm numbness 
upon tilting of the head were rather worrisome indicating 
that the veteran had a narrow neural foramina on the left 
side at the C6 or C7 level that pinched off a nerve root to 
the left arm when the head was tilted to the left side.  He 
opined that the veteran needed another neurological work-up, 
MRI, and possibly a computed tomography scan myelogram.  The 
examiner opined that the veteran's cervical spine range of 
motion was severely restricted, but he did not exhibit any 
weakness or excess fatigability of the cervical spine.  The 
veteran did demonstrate incoordination in the fact that if he 
tilted his head to the left side his left hand would drop any 
object he was holding onto.  The examiner also noted 
increased symptomatology in the left arm and lower 
extremities with repeated use of the cervical spine.  The 
examiner noted this was characteristic of cervical spinal 
stenosis.  The examiner also opined that he believed the 
veteran's left hand weakness was due to significant nerve 
root impingement as indicated by the bell-shaped curve upon 
Jaymar testing and atrophy of the left forearm muscles.  The 
examiner stated that he believed the veteran had a 
significant cervical spine disability.  

In a February 1998 rating decision, the RO determined that a 
30 percent evaluation was warranted for residuals of a 
cervical spine injury with spondylosis, effective from March 
23, 1995.  In a March 1998 rating decision, the RO determined 
that a 40 percent evaluation was warranted for residuals of a 
cervical spine injury, effective from March 23, 1995.  

Upon VA neurological examination dated in February 1999, the 
examiner noted a normal sensory examination.  Reflexes were 
quite brisk but symmetric.  Neck movements were noted as 
dysrhythmic.  It was noted the veteran held his neck in a 
somewhat rigid manner.  Range of motion testing revealed 
flexion to 20 degrees, extension to 15 degrees, lateral tilt 
to 15 degrees bilaterally, and rotation to 15 degrees 
bilaterally.  There was some tenderness of the cervical 
paraspinous muscles.  Tinel sign was negative at the wrist 
and radial pulses were well felt.  An impression of cervical 
spondylosis with possible radiculopathy was noted.  The 
examiner noted he did not find objective evidence of weakness 
in the left hand.  He noted the veteran had some radicular 
symptoms and they were sufficient enough to warrant a repeat 
cervical MRI.  Subjectively, it was noted the veteran 
reported some degree of neck pain on a constant basis.  The 
examiner also noted the veteran was gainfully employed at 
that time and not on any medication.  In a March 1999 
addendum, the examiner noted normal ranges of motion of the 
cervical area as 50 degrees forward flexion, 60 degrees 
extension, 45 degrees lateral flexion, and 80 degrees 
rotation.  He noted that those ranges were influenced by the 
ability of the patient to cooperate.  

Upon VA examination of the spine dated in April 1999, it was 
noted the veteran had been taking ibuprofen for pain for the 
past seven to eight years.  The veteran complained of 
constant pain in the neck area that was sometimes sharp in 
nature.  It was noted that he felt weak, stiff, and fatigued.  
He described his pain as constant, daily, and severe.  It was 
noted the veteran had no impairment from his condition except 
difficulty driving and doing inspection work required by his 
job.  It was noted the veteran had held the same job for 
fifteen years.  Physical examination revealed a normal gait 
and posture except for a stiff neck.  Range of motion in the 
neck was noted as severely restricted.  All ranges of motion 
were noted as zero.  The examiner noted that when the veteran 
picked something up from the floor he had forward flexion to 
about ten degrees, but with painful expression and stiffness.  
It was also noted that although certain minimal movements 
were there, the veteran had a severe and stiff looking neck, 
especially when talking.  Reflexes of the radial, biceps, and 
triceps were noted as intact at two plus on both sides.  
Sensations were stated as decreased on both arms, thumbs, and 
second fingers.  Range of motion of the shoulders, elbows, 
wrists, and hands was noted as intact.  Grip power test 
revealed 20 pounds on both hands.  When the examiner asked 
the veteran to squeeze his finger, he felt the power on the 
right side was stronger than that on the left.  Reflexes and 
ranges of motion in all lower extremities were normal.  The 
examiner noted no muscle atrophy.  A diagnosis of cervical 
spondylosis with nerve root impingement at the C5-6 level was 
noted.  The examiner recommended a repeat MRI evaluation.  

An August 1999 MRI report reflects an impression of minimal 
degenerative disc disease, disc/osteophyte complex with 
moderate spinal canal stenosis and mild bilateral neural 
foraminal narrowing at the C5-6 level, tiny central herniated 
nucleus pulposus without significant spinal canal compromise 
at C6-7, and minimal disc/osteophyte complex with mild neural 
foraminal narrowing at the C4-5 level.  

Upon VA spinal examination dated in August 1999, the examiner 
noted that he had previously examined the veteran in October 
1997.  The examiner noted the veteran continued to complain 
of pain, weakness, and stiffness in his neck.  He could not 
turn his head and his left arm was numb.  The examiner stated 
the veteran seemed to be worse than he was two years earlier.  
Physical examination revealed a very stiff neck with only 5 
degrees of cervical flexion, 5 degrees of cervical extension, 
and 5 degrees of bilateral rotation.  When the veteran 
rotated his head to the right, he reported more numbness in 
his left arm.  The examiner noted two centimeters of atrophy 
in the left forearm when compared to the right forearm.  
Reflexes were noted as intact.  The examiner reported that 
the veteran held his head very stiff and walked with a rigid 
gait, turning his whole body to look around.  The examiner 
also noted that he had reviewed the August 1999 MRI report.  
The examiner opined that the veteran had a significant 
cervical spine osteoarthritis with spinal stenosis and nerve 
root impingement in the left arm.  He also opined that the 
veteran had gotten somewhat worse than he was two years 
earlier.  He noted that his conclusions were the same as they 
were two years ago and recommended a neurosurgical 
evaluation.  He also noted that physical examination revealed 
severely restricted range of motion with incoordination and 
weakness in the left hand.  

In a December 1999 rating decision, the RO determined that a 
60 percent evaluation was warranted for residuals of a 
cervical spine injury, effective from August 26, 1999.

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (2000).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Separate diagnostic codes identify the various 
disabilities.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(2000) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).  When there is a question as to 
which of two evaluations should be applied to a disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree 
of disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

The veteran's service-connected residuals of a cervical spine 
injury are currently rated as analogous to intervertebral 
disc syndrome.  Pursuant to 38 C.F.R. § 4.20 (2000) when a 
disability is not found with the rating schedule, it is 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Intervertebral disc syndrome is rated pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, which provides that a 20 
percent evaluation is warranted for moderate intervertebral 
disc syndrome with recurring attacks.  A 40 percent 
evaluation is warranted for severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  
Pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief 
warrants a 60 percent evaluation.  A 60 percent evaluation is 
the highest rating provided under this diagnostic code.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  The 
provisions of 38 C.F.R. §§ 4.45, 4.59 are applicable to 
disabilities rated under Diagnostic Code 5293.  See 
VAOPGCPREC 36-97 (December 12, 1997). 

Following a thorough review of the evidence of record, the 
Board notes that the medical evidence dated in 1995 and 1996 
appears to be somewhat inconsistent.  A June 1995 orthopedic 
consultation noted no neurological problems were found and 
private hospital records dated in May 1996 reflect notations 
of no clear evidence of neurologic compromise or spinal cord 
compression.  However, an August 1995 private medical 
statement reflects an opinion that the veteran had 
myofascitis with bilateral upper extremity radiculopathy.  
Additionally, the veteran has consistently complained of 
numbness in the arms upon turning his neck as well as 
weakness in his hands.  

The October 1997 VA examination noted atrophy in the left 
forearm and decreased grip strength in the left upper 
extremity.  Additionally, the examiner opined that there was 
evidence of cervical spinal stenosis and that the veteran had 
a pinched nerve root at the C6-7 level on the left side.  
Subsequent examinations reflect impressions of cervical 
spondylosis with possible radiculopathy and cervical 
spondylosis with nerve root impingement at the C5-6 level.  
Additionally, at an August 26, 1999, VA examination, the 
examiner noted that he had examined the veteran in October 
1997 and his conclusions were same.  He noted the veteran had 
gotten somewhat worse than he was two years earlier.  

The Board recognizes that the evidence is less than 
overwhelming; however, in light of the consistent complaints 
of constant pain, numbness, and weakness in the upper 
extremities since 1995, as well as the objective findings of 
atrophy in October 1997 and upper extremity radiculopathy as 
early as August 1995, the Board concludes that the veteran's 
symptomatology from March 23, 1995, on has more nearly 
approximated (by analogy) the criteria for pronounced 
intervertebral disc syndrome.  The overall evidence during 
this period raises a reasonable doubt as to whether the 
veteran was suffering persistent symptoms with little 
intermittent relief and neurological findings appropriate to 
the sight of the diseased disc.  Accordingly, a 60 percent 
rating is warranted from March 23, 1995.  38 C.F.R. §§ 4.3, 
4.7. 

The Board observes that various communications from the 
veteran suggest that he is only seeking a 60 percent rating 
from March 23, 1995.  However, assuming that he is seeking an 
even higher rating from that date, the Board notes that a 60 
percent evaluation is the highest rating provided under the 
rating criteria for intervertebral disc syndrome.  The Board 
has considered additional rating schedules which provide for 
higher ratings, including 38 C.F.R. § 4.71a, Diagnostic Codes 
5285 and 5286.  However, in the absence of medical evidence 
of a fracture of the vertebra or complete bony fixation of 
the spine, their application is not warranted.  

Additionally, the Board notes that the percentage ratings 
under the Schedule are representative of the average 
impairment in earning capacity resulting from diseases and 
injuries.  38 C.F.R. § 4.1 (2000) specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  In the 
present case, there is no evidence the veteran's cervical 
spine disability results in marked interference with 
employment or frequent periods of hospitalization.  
Accordingly, application of the extraschedular provisions of 
38 C.F.R. § 3.321(b)(1) is not warranted as the Board finds 
no evidence of exceptional or unusual circumstances 
indicating that the Rating Schedule is inadequate to properly 
compensate the veteran for his disability in this particular 
case.  


ORDER

Entitlement to a 60 percent evaluation (but no higher) for 
residuals of a cervical spine injury from March 23, 1995, is 
warranted.  To this extent, the appeal is granted.   


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

